                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

WEN CHIANN YEH,                    )
                                   )
                    Plaintiff,     )
                                   )                              JUDGMENT IN A
                                   )                              CIVIL CASE
v.                                 )                              CASE NO. 5:18-cv-397-D
                                   )
NORTH CAROLINA STATE UNIVERSITY,   )
ALICE WARREN, YEVONNE BRANNON, DAN )
O’BRIEN, RANDY CRAVEN, and DAVID   )
ELROD,                             )
                                   )
                    Defendants.    )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff DISMISSED defendant
David Elrod on August 15, 2018 with the filing of the Amended Complaint.


IT IS FURTHER ORDERED AND DECREED that the court GRANTED defendants' motion
to dismiss [D.E. 24] on January 8, 2019. The court DISMISSED with prejudice defendants Alice
Warren, Yevonne Brannon, Dan O'Brien, and Randy Craven because there is no individual
liability under Title VII.


IT IS FURTHER ORDERED AND DECREED that the court GRANTS NC State's motion to
dismiss [D.E. 43] and DISMISSES without prejudice Yeh's second amended complaint [D.E.
38]. The court DENIES as moot Yeh's motion to compel [D.E. 52].

This Judgment Filed and Entered on June 5, 2019, and Copies To:
Wen Chiann Yeh                                          (Sent to 102 EcKlin Lane Cary, NC 27519 via US
                                                        Mail)
Nora F. Sullivan                                        (via CM/ECF electronic notification)


DATE:                                                   PETER A. MOORE, JR., CLERK
June 5, 2019                                            (By) /s/ Nicole Sellers
                                                                  Deputy Clerk
